



PERFORMANCE SHARE UNIT AWARD AGREEMENT
FOR COMPANY EMPLOYEES
UNDER THE CAMDEN NATIONAL CORPORATION
AMENDED AND RESTATED
LONG-TERM PERFORMANCE SHARE UNIT PLAN


Name of Grantee:
[GRANTEE NAME]
 
 
No. of Performance Share Units:
[# UNITS (# of Shares payable at Target)]
 
 
Grant Date:
[GRANT DATE]
 
 
Long-Term Performance Period:
[January 1, ____ - December 31, _____]



Pursuant to the Camden National Corporation Amended and Restated Long-Term
Performance Share Unit Plan, filed with the Commission on May 4, 2020 (the
“LTIP”), Camden National Corporation (the “Company”) hereby grants, as of the
Grant Date set forth above, an award of the target number of Performance Share
Units listed above (an “Award”) to the Grantee named above. Each Award (measured
at target) shall relate to one share of Common Stock, no par value per share
(the “Stock”) of the Company and may pay out below, at or above target,
depending on whether achievement of performance is determined to be at
threshold, target or superior performance. Unless otherwise determined by the
Compensation Committee (the “Committee”), no amounts will be payable under this
Award if performance is determined by the Committee to be below threshold.


1.Restrictions on Transfer of Award. This Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, and any
shares of Stock issuable with respect to the Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of until (i) the Award has
vested as provided in Paragraph 2 of this Agreement and (ii) shares of Stock
have been issued to the Grantee in accordance with the terms of the LTIP and
this Agreement.


2.Vesting of Performance Share Units. The Award shall vest on the Vesting Date
so long as the Grantee remains an employee of the Company or a Subsidiary on
such Vesting Date; provided, however, that the Award vests only if and to the
extent that the pre-established three-year performance targets are achieved as
outlined in the LTIP. The Vesting Date for the Award is the third anniversary of
the Grant Date.


3.Termination of Employment. If the Grantee’s employment with the Company and
its Subsidiaries terminates prior to the satisfaction of the vesting conditions
as set forth in Paragraph 2 for any reason, with the exception of Retirement as
defined in the LTIP, any Awards that have not vested as of such date shall
automatically and without notice terminate and be forfeited, and neither the
Grantee nor any of his or her successors, heirs, assigns, or personal
representatives will thereafter have any further rights or interests in such
unvested Awards.


4.Issuance of Shares of Stock. As soon as practicable following the Performance
Period (but in no event later than two and one-half months after the Vesting
Date), the Company shall issue to the Grantee the number of shares of Stock
based on the level of achievement of the applicable performance measures as
contemplated pursuant to Paragraph 2 of this Agreement. On such date and the
Grantee shall thereafter have all the rights of a shareholder of the Company
with respect to such shares.


5.Incorporation of the LTIP. Notwithstanding anything herein to the contrary,
this Agreement shall be subject to and governed by all the terms and conditions
of the LTIP, which is a component plan of the 2012 Incentive Plan. Capitalized
terms in this Agreement shall have the meaning specified in the LTIP, unless a
different meaning is specified herein.


6.Tax Withholding. The Grantee shall, no later than the date as of which the
Award first becomes vested or includable in the gross income of the Grantee, as
applicable, for Federal income and employment tax purposes, pay to the Company,
or make arrangements satisfactory to the Committee regarding payment of, any
Federal, state, or local taxes of any kind required by law to be withheld by the
Company with respect to such income. Unless otherwise elected by the Grantee and
approved by the Committee, subject to the Company’s insider trading policy, as
in effect from time to time, the Company’s minimum required tax withholding
obligation shall be satisfied in full by the Company withholding from the vested
Award a number of shares with an aggregate Fair Market Value (as of the date the
withholding is effected) that would satisfy the withholding amount due.





--------------------------------------------------------------------------------







7.Section 409A of the Code. This Award is intended to be exempt from the
requirements of Section 409A of the Code as a “short-term deferral” within the
meaning of Section 409A of the Code and this Agreement shall be interpreted and
construed consistent with that intent to the maximum extent permissible.


8.Data Privacy Consent. In order to administer the LTIP and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the LTIP and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Grantee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate. The Grantee shall have access to, and the right
to change, the Relevant Information. Relevant Information will only be used in
accordance with applicable law.


9.Miscellaneous.


(a)This Agreement and the LTIP (and the 2012 Incentive Plan of which the LTIP is
a component plan) contain the entire agreement of the parties relating to the
subject matter hereof and supersede any prior agreements or understandings with
respect thereto.


(b)Notices hereunder shall be given to the Company at its principal place of
business and shall be given to the Grantee at the address set forth below, or,
in either case, at such other address as one party may subsequently furnish to
the other party in writing.


(c)This Agreement does not confer upon the Grantee any rights with respect to
continuation of employment by the Company or any Subsidiary.




 
CAMDEN NATIONAL CORPORATION
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 [TITLE]
 



The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.


Dated:
 
 
 
 
 
 
 
Grantee’s Signature
 
 
 
 
[GRANTEE’S NAME]
 






